DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 1, the claimed invention is unclear and not defined because there is no “balance information” being defined and no technical operation to recognize the information responsive to the at least one balance metric when recite “a communication circuit configured to transmit balance information to an external recipient responsive to the at least one balance metric”.
 	With respect to claims 8 and 15, the claims have the same problem occurred as indicated in the claim 1 above. Therefore, the claims are rejected by the same reasons as set forth in the claim 1.
 	Dependent claims 2-7, 9-14 and 16-20 are rejected based on the rejection of the base claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Natthanan  Tangsunantham et al “Voltage unbalance measurement in three-phase smart meter applied to AMI systems” submitted by applicant. Herein after called Tangsunantham et al.
  	With respect to claim 1, Tangsunantham et al teach an electric meter (figures 1 and 5 associated section III: Smart meter) comprising: a power line interface circuit configured to generate measurements of parameters for at least two electricity transmission paths (figure 1 associated with section III, ADE7878 with current transformer and voltage dividers); a balance determination circuit configured to generate at least one balance metric that indicates a balance between the electricity transmission paths from the generated measurements (figure 1 associated with section III, MCU STM32L generates balance metrics LVUR, PVUR and VUR); and a communication circuit configured to transmit balance information to an external recipient responsive to the at least one balance metric (figure 1 associated with section III, communication section with Zigbee port and RS485 port is configured to transmit balance information to an AMI system). Applicant is remind that although the claims are read in light of the specification, limitations from the specification are not imported into the claims (In re Van Genus, 988 F.2d 1181, 26 USPQ 2d 1057 (Fed. Cir. 1997)). Therefore, Examiner take official notice that the 
 	With respect to claims 8 and 15, the subject matter as recited in a system claim 8 and a method claim 15 corresponding to the subject matter as recited in the claim 1. Therefore, the claims 8 (noted that an application is any type of computer processing, server, etc,   and 15 are rejected by the same reasons and reference cited as indicated in the rejection of the claim 1 above.
 	With respect to claim 2, Tangsunantham et al teach wherein the balance metric is generated responsive to voltage and current measurements (figure 1, which relates to current transformer and voltage divider).
 	With respect to claims 3-5, 10-12 and 16-18, Tangsunantham et al teach wherein the at least one balance metric provides a comparison of energy measurements, voltage measurements, current measurements, frequency measurements, phase angle measurements, and /or distortion measurements (note: this is Murkus claim), Wwherein the balance information comprises information derived from the at least one balance metric, wherein the information derived from the at least one balance metric comparison (see table I Comparison of voltage unbalance measurement by using three methods including phase to phase voltage, VLUR, PVUR, VUP calculation, VUP measurement).
 	With respect to claim 9, Tangsunantham et al teach a power line interface circuit configured to generate measurements of parameters for at least two electricity transmission paths (figure 1 associated with section III, ADE7878 with current transformer and voltage dividers); a balance determination circuit configured to generate at least one balance metric that indicates a balance between the electricity transmission paths from the generated measurements (figure 1 associated with section III, MCU STM32L generates balance metrics LVUR, PVUR and VUR); and a communication circuit configured to transmit balance information to an external recipient responsive to the at least one . 

Claims 6-7, 13-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tangsunantham et al in view of Lee, Jr. (US 20070033151).  
 	With respect to claims 6-7, 13-14 and 19-20, Tangsunantham et al teach features of the claimed invention but silent about wherein the information derived from the at least one balance metric comprises an alert, wherein the communication circit is configured to transmit eth ebalance information in a radio signal to a base station of a wide area communication network. However, Lee, Jr. in the same field of the technology meter discloses transient condition related phase energy, voltage, phase angle, distortion alert, and transmit information in a radio signal to base station of a wide area communication network (WAN)  (see pars 00310025-0027)). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Tangsunantham et al to include the diagnostics as taught by Lee Jr. to identify transient condition relates to alert to provide operator know the occurrence condition of the meter in the system (pars 0013-0014).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Arya et al (US 20150052088) discloses voltage-based clustering to infer connectivity information in smart grids.

   

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN BUI/Primary Examiner, Art Unit 2865